Title: To John Adams from John Quincy Adams, 6 May 1816
From: Adams, John Quincy
To: Adams, John


				N. 49.
					Dear Sir.
					Ealing 6. May 1816.
				
				I keep a constant search on foot for the books which in any of your Letters, you have expressed the desire of procuring; but the excessive prices at which all books are held, deters me sometimes from taking those that I find, and I am not always successful in finding those for which I am on the lookout.—The Translation of the New Testament by Beausobre and L’Enfant is in two Quarto Volumes, and there is an additional Volume of Commentary. They ask for the whole 2 1/2 Guineas, which I have not paid, having the expectation of meeting with another copy upon better terms. I have not yet discovered Balthasar Bekker’s Monde Enchanté—But I have met with one odd volume of an English Translation of it, under the title of the “World Bewitched”—If the work had been complete, I would have taken it, and sent it to you; though on the Blank leaf of the Volume that I met with, there was a manuscript anonymous caution against the impieties, contained in it; with the remark that they had been often refuted—Bekker was a clergyman, and was not perhaps aware that in writing down the Devil he was labouring to demolish his own employment.It is impossible to find any separate first Volumes of the Defence of the American Constitutions; but complete sets of the work, are to be had of many of the Booksellers—Little, if any thing under the original Cost of the second Edition—Stockdale has been some time dead—His widow still keeps a shop; but his establishment opposite Burlington House is broken up. I have found two Copies of my Silesian Letters; one of which I shall send you, and keep the other, as a curiosity for my children—Copies of it are easily to be had; but at a price beyond what I am willing to pay for them—To collect an hundred of them would cost as much as to print a new Edition at Boston or Philadelphia.I have no Letter from you later than of 9. February, and no accounts of my dear Mother’s health, later than of the 19th. of the same Month—We are all well, and anxiously waiting to hear again from Boston and Quincy.Ever affectionately
				
					A.
				
				
			